Name: 80/175/EEC: Commission Decision of 22 January 1980 approving a programme on the treatment, processing and marketing of oils and fats in Italy, pursuant to Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-13

 Avis juridique important|31980D017580/175/EEC: Commission Decision of 22 January 1980 approving a programme on the treatment, processing and marketing of oils and fats in Italy, pursuant to Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 036 , 13/02/1980 P. 0034 - 0034****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 22 JANUARY 1980 APPROVING A PROGRAMME ON THE TREATMENT , PROCESSING AND MARKETING OF OILS AND FATS IN ITALY , PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/175/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE ITALIAN GOVERNMENT COMMUNICATED ON 10 AUGUST 1979 A PROGRAMME ON THE TREATMENT , PROCESSING AND MARKETING OF OILS AND FATS ; WHEREAS THE PROGRAMME CONCERNS THE REORGANIZATION OF THE PRIMARY PROCESSING SECTOR , THE MODERNIZATION AND IMPROVED REGIONAL DISTRIBUTION OF THE SECONDARY PROCESSING SECTOR , AND THE RATIONALIZATION AND MODERNIZATION OF THE MARKETING OF OILS AND FATS , PARTICULARLY IN THE OLIVE OIL SECTOR , WITH THE AIM OF RAISING PRODUCTIVITY , LOWERING COSTS , IMPROVING QUALITY AND IN PARTICULAR INVOLVING PRODUCERS TO A GREATER EXTENT IN PROCESSING AND MARKETING ACTIVITIES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES REFERRED TO IN ARTICLE 1 OF THAT REGULATION CAN BE ATTAINED IN RESPECT OF OILS AND FATS IN ITALY ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON THE TREATMENT , PROCESSING AND MARKETING OF OILS AND FATS , COMMUNICATED BY THE ITALIAN GOVERNMENT ON 10 AUGUST 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT